DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/178,410 was filed on 02/18/2021, and claims no prior priority.

Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 07/14/2022 is
acknowledged.  Claims 1-10, 13-15, and 17 are examined, while claims 11-12, 16, 18-20 are withdrawn from examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more solder contacts” of claim 1 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more solder contacts”.  Because this structure is not labeled in the drawings or defined in the specification, it is unclear if applicant intends to claim a contact made of solder (e.g. solder bump 13), or a contact for solder (e.g. chip pad 12.)  For the purposes of examination and to further compact prosecution, the limitation will be read as requiring a contact for solder.
Claim 5 recites “a substrate”.  But there is already “a substrate” in claim 1, from which claim 5 depends, and thus it is unclear whether applicant means to claim the same or a separate substrate.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the substrate”.
Claim 6 recites “the sintering includes the gaseous reducing environment that includes one of a forming gas environment or a formic acid gas environment.”  It is unclear how sintering including an environment is different from sintering in an environment, as claimed in claim 1.  It is unclear if the “gaseous reducing environment” is the same or different from “a reducing gaseous environment” of claim 1 because the word order is switched.  It is further unclear how an environment can include an environment.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the reducing gaseous environment includes one of a forming gas or a formic acid gas.”   
Applicant should confirm which interpretation is correct in the next office communication.
Remaining claims depend from claim 1, and are rejected for the reasons above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5-7, 13-15, 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Brunschwiler (US 20190109084 A1)
Regarding claim 1, Brunschwiler discloses: 
a method of joining a semiconductor chip (121, figs 1, 4c-4d) to a substrate (substrate 111, fig 2, 4d), the method comprising: 
depositing (applying, para 0026) a nanoparticle paste (nano-particle, para 0028; paste 22 fig 4a-4d; also applied via dispensing, screen printing, etc para 0026); 
aligning (fig 4d) each of one or more solder contacts (124) on a semiconductor chip to a substrate bond pad (114, 115, 116 fig 1, 4d); and 
sintering (sintering, para 032) in a reducing gaseous environment (formic gas, para 0003, 0025) the nanoparticle paste to connect each of the one or more solder contacts on the semiconductor chip to the substrate bond pad.
Regarding claim 3, Brunschwiler discloses the nanoparticle paste includes copper nanoparticles (copper paste para 0029; of nanoparticles para 0028).
	Regarding claim 5, Brunschwiler discloses the sintering in the reducing gaseous environment includes applying pressure (applying pressure, para 0032) to one of the semiconductor chip or a substrate.
	Regarding claim 6, Brunschwiler discloses the sintering includes the gaseous reducing environment that includes one of a forming gas environment or a formic acid gas environment (limitation understood as “the reducing gaseous environment includes one of a forming gas or a formic acid gas”, see 112b above; reducing gas para 0032 including formic acid para 0030).
	Regarding claim 7, Brunschwiler discloses the sintering occurs at a temperature of 100 to 200 degrees Celsius (150 to about 200 degrees Celsius, para 0030).
Regarding claim 13, Brunschwiler discloses the substrate is a semiconductor substrate for chip to chip joining (111 may comprise electronic components and thus make up an integrated circuit chip in symmetrized configuration, para 0034).
Regarding claim 14, Brunschwiler discloses the substrate bond pad does not have a gold-coating (pad coating of nickel/gold or palladium/gold is optional, para 0036).
Regarding claim 15, Brunschwiler discloses the substrate bond pad is on a non-semiconductor substrate (111 does not necessarily include electronic components, para 0034).
	Regarding claim 17, Brunschwiler discloses the depositing of the nanoparticle paste occurs by one of screening the nanoparticle paste on each of the substrate bond pads (screen printing, para 0026), depositing the nanoparticle paste on each of the substrate bond pads by a syringe (dispensing from a dispenser, para 0026), or dipping the one or more solder contacts on the semiconductor chip into the nanoparticle paste (dipping, claim 18) and depositing the nanoparticle paste on each of the substrate bond pads by the syringe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4, and 8 are rejected under 35 U.S.C. 103 as being obvious over Brunschwiler (US 20190109084 A1) in view of Ghoshal (US 20170113306 A1).
Regarding claim 2, Brunschwiler does not expressly disclose that the nanoparticle paste includes nanoparticles with a diameter less than 300 nanometers.
	However, sintering pastes are supplied with a variety of particle sizes and compositions in order to affect sintering temperatures and the spacing of the resultant bond.  For example, Ghoshal discloses:
a nanoparticle paste (sintering paste, para 0058) including nanoparticles with a diameter less than 300 nanometers (20-25 nm, para 0174; 12 nm para 0180; less than 100nm para 0049).
	A person having ordinary skill in the art at the time of filing could have substituted the sinter paste composition of Ghoshal for the sinter paste composition of Brunschwiler to achieve the predictable result of providing a thermally stable, conductive, and lower-cost sintered bond in semiconductor devices, as disclosed by Ghoshal at e.g. para 0003-0007, 0128.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 4, the combination of Brunschwiler and Ghoshal of claim 2 further discloses that the nanoparticle paste includes one of gold nanoparticles or silver nanoparticles (gold and silver, claim 6).
	Regarding claim 8, the combination of Brunschwiler and Ghoshal of claim 2 further discloses that the nanoparticle paste includes one of tin-silver solder nanoparticles, tin-gold solder nanoparticles (particles comprise tin or copper and gold, claims 1, 5, 6), or tin-copper solder nanoparticles.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Brunschwiler (US 20190109084 A1) in view of Aoki (US 20180374812 A1).
	Regarding claim 9, Brunschwiler arguably does not expressly disclose that the one or more solder contacts on the semiconductor chip are one of controlled collapse chip connections (C4s) or solder bumps.
	However, Brunschwiler discloses solder contacts which are metal pillars, and metal pillars in bonding connections often include solder bumps.  For example, Aoki discloses:
	one or more solder contacts (29, fig 11, 15) on the semiconductor chip (10, which is a chip or wafer) are one of controlled collapse chip connections (C4s) or solder bumps (pillar includes lead-free solder layer, para 0036, and is a solder bump, title).
	A person having ordinary skill in the art at the time of filing could substitute the pillar-shaped solder-containing bump of Aoki for the pillar of Brunschwiler in order to arrive at the predictable result of providing a suitable solder contact for flip chip connection, while also reducing defects, as disclosed by Aoki at e.g. para 0003-0008.   
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Regarding claim 9, the combination of Brunschwiler and Aoki of claim 9 further discloses that the C4s or the solder bumps are composed of a lead- free solder (28, of lead-free solder para 0036, figs 11 and 15 Aoki) that resides on a copper pad (22, of Cu para 0031 Aoki) that is over a diffusion barrier (15, of TiW para 0028) on the semiconductor chip.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wachtler US 20170309549 A1 discloses sintering of silver and other nanoparticles, fig 2e, to form flip chip bonds, for a variety of sizes of particles, fig 3.
Hong US 5821620 A discloses the use of thin TiW layers as diffusion barriers in packages, e.g. col 2 ln 35-50.
Hori US 20150115018 A1 discloses nanoparticle pastes having a variety of sizes and compositions for die bonds, e.g. para 0030
Sasaki US 20170243849 A1 discloses nanoparticle sintering paste having varying particle size to adjust bond dimensions, e.g. fig 2
Rahimi US 20210185831 A1 discloses selective sintering of pastes to form flip chip bonds, e.g. para 0041-47
Brunschwiler US 20160351529 A1 discloses sintering chip bonds on solder bumps in a reducing atmosphere, e.g. para 0038-39.


    PNG
    media_image1.png
    442
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    500
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
	
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817